 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10   ERIC SHELDON MORSE,
                                                         Case No. 1:18-cv-00890-EPG
11                          Plaintiff,

12                  v.                                   ORDER GRANTING STIPULATED
                                                         EXTENSION OF TIME FOR
13   NANCY A. BERRYHILL,                                 DEFENDANT’S RESPONSIVE BRIEF
     Acting Commissioner of Social Security,
14                                                       (ECF No. 15)

15                          Defendant.

16
          Pursuant to the stipulation of the parties (ECF No. 15) and finding good cause,
17
          IT IS ORDERED that the requested extension of time is granted. Defendant’s responsive
18
     brief shall be filed on or before June 5, 2019. All other deadlines are extended accordingly.
19
20 IT IS SO ORDERED.

21
      Dated:     May 9, 2019                                 /s/
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                    1
